Citation Nr: 0419610	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-06 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a right fractured fibula.

2.  Entitlement to an increased evaluation for the residuals 
of a right lower leg muscle injury, to include a scar, 
currently evaluated as 20 percent disabling.

3.  Propriety of the veteran's change in case status under 
the Chapter 31 Vocational Rehabilitation Program to include 
entitlement to an employment adjustment allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from January 1955 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the noncompensable 
evaluation for residuals of a right fractured fibula.  

Also on appeal is an October 2002 determination by the RO to 
change the veteran's status under the Chapter 31 Vocational 
Rehabilitation Program to "interrupt status" as a result of 
which he was no longer entitled to an employment adjustment 
allowance.  

In March 2002, the RO denied service connection for left knee 
osteoarthritis.  In March 2003, the veteran filed a notice of 
disagreement with this decision and a statement of the case 
(SOC) was issued in June 2003.  He was notified that to 
complete his appeal, he would have to file a formal appeal 
within the time allowed.  The veteran did not respond to the 
SOC, and this issue is not before the Board at this time.

In May 2003, the veteran filed a claim for service connection 
for post-traumatic stress disorder.  This issue has not been 
adjudicated by the RO and is referred for appropriate action.

The issues of entitlement to an increased evaluation for the 
residuals of a right lower leg muscle injury, to include a 
scar, currently evaluated as 20 percent disabling, and the 
issue of the propriety of the veteran's change in case status 
under the Chapter 31 Vocational Rehabilitation Program to 
include entitlement to an employment adjustment allowance are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's residuals of a right fractured fibula are 
asymptomatic; his complaints and symptoms are related to his 
scar for which he is receiving a separate evaluation.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of a right fractured fibula have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5062 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been notified of the information necessary to 
substantiate his claim for increased rating for residuals of 
a right fractured fibula in the January 2000 rating decision, 
a January 2001 letter, the April 2002 statement of the case 
(SOC), and a September 2002 supplemental statement of the 
case (SSOC).  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the January 2001 letter, VA informed the 
veteran that it must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  VA asked the 
veteran to tell it about any additional information or 
evidence that he wanted VA to try to get for him.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  The veteran has indicated that all of his 
treatment has been at the VA Medical Center, and these 
records have been obtained and added to the claims file.  The 
veteran has been provided the opportunity to present 
testimony in hearings before a hearing officer at the RO and 
before the Board but has declined.  VA examinations were 
provided the veteran in August 1999, March 2001 and July 
2002.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court's) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi 
(Pelegrini II), 01-944, (U.S. Vet. App. June 24, 2004), the 
Court discussed, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran filed his claim for increased rating in 1999, and an 
initial AOJ decision was made in August 1999.  Only after 
this initial rating action was promulgated did VA, in January 
2001 provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim 
for increased evaluation, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court stressed that failure to 
provide notice prior to an initial AOJ adjudication did not 
nullify that decision, but a claimant may nevertheless be 
entitled to full VCAA compliance and subsequent 
readjudication by the AOJ consistent with the Federal 
Circuit's holding in DAV, supra (holding that the Board is 
not permitted, consistent with section 7104(a) to consider 
"additional evidence without having to remand the case to 
the AOJ for initial consideration [or] without having to 
obtain the appellant's waiver").  In this case, a VCAA 
compliance letter was sent to the veteran in January 2001 and 
the claim was thereafter readjudicated.  The Board therefore 
concludes that the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Court further noted in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter in January 2001 
that was provided to the appellant does not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In numerous communications 
with the VA, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  
 
As previously noted, all the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Any failure to 
adhere to the requirements of the VCAA has not resulted in 
any detriment to the appellant's claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

In a February 1958 rating decision, the veteran was service 
connected for residuals of a right leg injury, the result of 
a jeep accident in service.  Service connection was granted 
for residuals of a right fractured fibula, rated 
noncompensable, and for residuals of a right lower leg muscle 
injury, to include a scar, rated 20 percent.  In June 1999, 
the veteran filed a claim for increase in his right lower leg 
condition.  

In an August 1999 VA examination, the examiner noted that the 
veteran sustained a compound fracture of the right tibia with 
resulting infection.  The veteran stated:  "It tore all the 
muscles away from the bone.  It's been hurting ever since.  
It's sore to touch all the time."  He complained of swelling 
and limping on prolonged walking, but used no cane or crutch.  
On physical examination, the veteran was grossly obese.  His 
gait and stance were normal without a limp.  The right lower 
leg disclosed a 3 centimeter semicircular scar, .25 
centimeters in width with surrounding deep tenderness but no 
signs of infection or gross loss of muscle.  There was no 
weakness or loss of sensation.  The right calf was 2 
centimeters greater in circumference than the left with trace 
pitting edema on the right.  The impression was a compound 
fracture of the right tibia with osteomyelitis, resolved.  X-
ray examination of the right tibia and fibula showed normal 
alignment with no acute fractures or dislocations but some 
ossifications within the soft tissue probably representing 
remote trauma.   

In a March 2001 VA examination, the veteran complained of 
pain in the mid-right leg, aggravated from standing more than 
15 minutes.  On physical examination, there was a well-healed 
scar over the anteromedial aspect of the distal one-third of 
the right leg.  The scar was moderate to severely tender and 
adhered to the underlying tissue.  The examiner noted that 
the slightest touch caused the veteran to withdraw his leg 
and made the examination somewhat difficult.  The area of 
moderate to severe tenderness extended approximately 3 
centimeters around the scar.  Dorsiflexing the ankle caused 
the area of the scar to be painful .  There was a right 
antalgic gait.  There was no muscular atrophy or 
abnormalities of the skin other than the scar.  The examiner 
noted that it was difficult to assess the strength of the 
ankle and knee.  After several examination maneuvers, the 
examiner noted that the veteran appeared to be reacting to 
the pain in the soft tissue around the scar, and the 
slightest movement of his knee and ankle stretched the skin 
of the anterior leg and caused pain.  There did not appear to 
be any significant weakness of the ankle or knee.  The 
assessment was status post compound fracture of the right 
tibia, with residual painful scar tissue, which is adhered to 
the underlying tissue in such a way that motion of the knee 
and ankle caused the scar tissue to move causing pain.  X-ray 
examination of the right ankle was normal.  

The veteran was provided another VA examination in July 2002.  
He complained of pain in the area of the scar on his right 
lower leg, especially on movements of the knee and ankle.  He 
could not stand on his feet for too long because he would get 
pain and he had to rest.  He did not wear a guard to combat 
the pain in his lower right leg which was present when 
something touched the scar area.  On physical examination he 
had an L-shaped scar of the lower third of this leg.  The 
scar was wide, and extremely tender to palpation as he had 
marked pain especially on pressure over the tibia plate area, 
reaching almost down to his ankle as he had pain on palpation 
all the way down.  Plantar flexion increased the pain, but 
dorsiflexion did not.  Knee movement was not involved in 
causing the pain.  The diagnosis was pain in the right tibia 
status post compound fracture of the tibia.  It was the 
examiner's opinion that the veteran was getting periosteal 
pain from the injury and this appeared to be a progressive 
type of pain as it was now spreading down to his ankle joint.  
X-ray examination of the right tibia and fibula demonstrated 
no abnormalities.  Specifically, there was no evidence of 
recent or remote fracture and no other abnormality.  The 
impression was negative examination of the right tibia and 
fibula.  

In June 2003, a VA orthotics lab note shows that the veteran 
received a custom made shin guard to protect his shin.  The 
veteran indicated that this shin guard was to protect his 
scar.

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2003).  Where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2003).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In evaluating the severity of a particular 
disability, it is essential to consider its history. 38 
C.F.R. § 4.1 (2003); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Analysis

The veteran is service-connected for residuals of a right 
fractured fibula and residuals of a right lower leg muscle 
injury, to include a scar.  Although there is some confusion 
in the recent VA examinations about exactly which bone was 
fractured in service, the examinations have adequately 
addressed all leg pathology, and have included X-ray 
examinations of both the tibia and fibula.  As such, the 
medical evidence is adequate to rate the veteran's residuals 
of a right fractured fibula.  Further, the Board finds that, 
while stemming from the same injury to the lower right leg, 
the veteran's residuals of a right fractured fibula and 
residuals of a right lower leg muscle injury, to include a 
scar, are separate and distinct manifestations of injury and 
may be considered separately.  

In this regard, the medical evidence clearly shows that all 
of the veteran's complaints regarding his right leg are 
related to the scar and the area of the scar, and not to the 
bones and joints.  In the August 1999 examination, the 
primary complaint was of pain to touch of the scar.  The 
examiner concluded that the leg fracture was resolved, with 
normal alignment of the right tibia and fibula shown on X-ray 
examination.  In the March 2001 examination, the primary 
complaint was again the scar, and all complaints of pain were 
shown related to the area of the scar.  There was no weakness 
of the knee or ankle which was shown on X-ray examination to 
be normal.  On his most recent examination in July 2002, the 
veteran's complaints again were entirely concerning the scar 
which the examiner noted was extremely tender to palpation.  
Although the examiner diagnosed pain in the right tibia, the 
examiner did not describe pain in the leg separate from the 
pain attributable to the scar, and notably X-ray examination 
of the tibia and fibula demonstrated no abnormalities.  As 
such, the Board concludes that the examiner was using the 
word tibia in the general sense referring to the lower right 
leg rather than the bone, as there was no pathology discussed 
regarding the tibia itself.  More importantly, the veteran 
himself has consistently complained of pain associated with 
the scar and underlying muscle tissue, and not with the bones 
and joints.

The veteran is currently rated under Diagnostic Code 5262 
which contemplates impairment of the tibia and fibula.  
Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for malunion with moderate knee or 
ankle disability and a 30 percent evaluation is warranted for 
malunion with marked knee or ankle disability.  Nonunion of 
the tibia and fibula, with loose motion, requiring a brace 
warrants a 40 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  In the absence of evidence of malunion 
of the tibia or fibula, a 10 percent evaluation is not 
warranted.  

The Board has considered all other applicable rating codes in 
rating the veteran's disability.  However, in the absence of 
any clinical manifestations of disability attributable to the 
right fractured fibula, such as limitation of motion of the 
knee or ankle, or X-ray evidence of arthritis, these are not 
appropriate.  Additionally, there is no functional loss due 
to pain, apart from the scar and muscle damage for which he 
is separately rated, precluding consideration of a higher 
rating based on functional loss due to pain on use or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

The Board finds that the preponderance of the evidence is 
against a compensable evaluation for residuals of a right 
fractured fibula.  In reaching this decision, the Board has 
considered the complete history of the disability in question 
as well as the current clinical manifestations and the impact 
the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Because the evidence for and against a 
higher evaluation is not evenly balanced, the rule affording 
the veteran the benefit of the doubt is not for application.  
38 C.F.R. § 4.3.  


ORDER

An increased (compensable) rating for residuals of a right 
fractured fibula is denied.


REMAND

In the January 2000 rating decision on appeal, the RO denied 
increased ratings for both residuals of a right fractured 
fibula and residuals of a right lower leg muscle injury, to 
include a scar, currently evaluated as 20 percent disabling.  
In a September 2000 letter, the veteran wrote that he was 
filing a formal notice of disagreement (NOD) with the rating 
decision of January 2000.  He wrote, "I contend a 10 
[percent] evaluation is warranted for [my] service-connected 
residuals of a right fibula fracture."  He added that there 
was tenderness at the site of the scar.  The RO accepted this 
as an NOD with only the issue of an increased rating for the 
residuals of a right fractured fibula; however, it is clear 
that the veteran was disagreeing with the entire rating 
decision particularly since he referred to both the fractured 
fibula, and the scar, which were separate issues, and for 
which he was receiving separate evaluations.  See 38 C.F.R. § 
20.201 (2003).  To date, however, the RO has not issued a 
statement of the case (SOC) in response to the veteran's NOD 
on the issue of an increased rating for residuals of a right 
lower leg muscle injury, to include a scar.

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2003);  see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
return the claim's file to the Board only if the veteran 
perfects his appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

Turning to the veteran's Chapter 31 claim, the Board notes 
that within VA's vocational rehabilitation system, each 
veteran's case is assigned to a specific case status to 
reflect the appropriate step in the rehabilitation process.  
38 C.F.R. § 21.180.  Veterans under an individualized written 
rehabilitation plan will normally progress from applicant 
status, to evaluation and planning status, to rehabilitation 
to the point of employability status, to employments services 
status and finally, to rehabilitated status.  38 C.F.R. 
§ 21.180 (e)(1).  A veteran who fails to maintain 
satisfactory cooperation may be placed in interrupted status.  
38 C.F.R. § 21.197.

In an October 2002 letter, the veteran's case status under 
the Chapter 31 Vocational Rehabilitation Program was changed 
from evaluation and planning status to interrupt status due 
to his failure to cooperate with the reevaluation process.  
As a result he was no longer entitled to an employment 
adjustment allowance.  The veteran filed a notice of 
disagreement with this decision in November 2002 and a 
statement of the case was issued in March 2003 outlining the 
pertinent law and regulations.  However, while the RO issued 
a VCAA compliance letter with regard to the veteran's claim 
for increased rating, no effort was made to inform the 
veteran of VA's duties to inform and assist under VCAA with 
regard to his vocational rehabilitation claim.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO should issue the veteran a 
statement of the case addressing the 
issue of entitlement to an increased 
evaluation for residuals of a right lower 
leg muscle injury, to include a scar.  
The statement of the case should include 
a discussion of all relevant evidence 
considered, and citation to all pertinent 
law and regulations.  Thereafter, the 
veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent decisions of the 
United States Court of Appeals for 
Veterans Claims, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
the Veterans Benefits Act of 2003, and 
any other applicable legal precedent.  
The RO should specifically identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present, and request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

The purpose of this REMAND is to obtain additional 
development and to afford due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



